DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 2-9, 11-15 and 40 as well as the addition of claims 43-59.  Currently claims 2-9, 11-18 and 40-59 are pending.

Allowable Subject Matter
Claims 2-9, 11-18 and 40-59 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claims 11 or 14 of a method of forming a three-dimensional object comprising providing a carrier and an optically transparent member having a build surface as claimed, filling a build region with the particularly claimed composition comprising a light polymerizable component as claimed and a heat polymerizable component as claimed, irradiating as claimed to form an intermediate, heating the intermediate as claimed to cleave volatile blocking groups from said reactive component, polymerize said blocked reactive constituent with itself and/or said curative and with said volatile blocking group vaporizing out of the intermediate to form an object in which said light polymerizable first component includes a second blocked reactive constituent that is blocked with a light reactive group as claimed in addition to the other limitations present in the claims.
The closest prior art of record, Rolland teaches a method of forming a three-dimensional object (Abstract) comprising providing a carrier and an optically transparent member having a build surface, said carrier and build surface defining a build region there between (Fig. 1, pg 17-18), filling said build region with a polymerizable liquid (liquid resin), irradiating said build region with light through said optically transparent member to form a solid polymer (pg 17-18).  Rolland teaches that the liquid resin may be a dual cure material such that a first Part A is a light polymerizable material (pg 13) and a Part B that solidifies by another mechanism or different manner than Part A such as by heat (pg 32 ln 30-pg 34 ln 7).  Rolland teaches that the irradiation of the build region polymerizes the Part A to form a scaffold from the first component while advancing the carrier away from the build surface to form a three-dimensional intermediate (pg 6 ln 20-33, pg 33 ln 20-25).  Rolland teaches that subsequent to the irradiating step there is a solidifying and/or curing step (pg 36 ln 25-37 ln 5).  Rolland teaches for example utilizing a resin comprising a light polymerizable first component such as an acrylate or reactive diluent that forms the UV cured intermediate scaffold, heating the intermediate sufficiently to cleave a blocking agent or group from a blocked second component such as blocked polyurethane allowing the reactive blocked prepolymer to react with chain extenders (pg 37 ln 7-pg 43 ln 18).  
Rolland does not teach nor render obvious the entirety of the particularly claimed subject matter of independent claims 11 or 14.  Claims 2-9, 12-13, 15-18 and 40-59 depend upon claims 11 and 14 and are therefore also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742